Citation Nr: 1532986	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  15-25 513	)	DATE
	)
	)


THE ISSUE

Whether a December 2014 decision of the Board of Veterans' Appeals (Board) that granted entitlement to service connection for Parkinson's disease for accrued-benefits purposes and as the cause of the Veteran's death should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952 and from November 1952 to February 1969.  He died in April 2010.  The appellant is his surviving spouse.

This matter is before the Board on its own motion pursuant to 38 U.S.C.A. § 7111 (West 2014).

The Board previously rendered a decision on this motion in June 2015.  That decision is hereby vacated to ensure that the appellant is afforded due process under the laws and regulations administered by the Department of Veterans Affairs (VA).  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.904(a) (2014).

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.904.  

Here, the Board's June 2015 decision did not fully contemplate all theories of CUE raised by the record and improperly analyzed the appellant's claim of entitlement to service connection for Parkinson's disease, as secondary to herbicide exposure, for accrued-benefits purposes and as the cause of the Veteran's death under 38 C.F.R. § 3.309(e), even though Parkinson's disease had not been added to the list of presumptive disease under the regulation until after the Veteran's death.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  While the result of the Board's analysis was favorable for the appellant, failure to consider whether service connection was warranted on a direct basis could result in the agency of original jurisdiction selecting a later effective date for the grant of service connection for accrued benefits purposes and reduced or no actual payment.  The Board's sua sponte CUE motion foreclosed one avenue of addressing this error and inhibits due process regarding the appellant's claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 353-54 (2011) (discussing the inherent due process concerns in the Board's authority to sua sponte raise a CUE motion and preclude future CUE motions regarding a claim), aff'd, Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).  

The following decision corrects this error and ensures that the appellant is afforded due process with respect to her claim of entitlement to service connection for Parkinson's disease for accrued-benefits purposes and as the cause of the Veteran's death.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).


FINDING OF FACT

The Board's December 2014 decision did not include an outcome determinative error.  


CONCLUSION OF LAW

The criteria for revision or reversal of a Board decision on the basis of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400, 20.1403, 20.1407 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A, 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11 (2014).  The Board has original jurisdiction to consider motions for revision of prior Board decisions.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411. 

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).   The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

An error cannot be CUE unless it is absolutely clear that a different result would have ensued, but for the error.  38 U.S.C.A. § 7111(e).

Periodic monetary benefits to which a payee was entitled at the time of his death based on evidence in the file at the date of death are payable to a surviving spouse.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1100(a) (2014).  Accrued benefits claims must be filed within a year of the payee's death.  38 C.F.R. § 3.1100(c) (2014).   

Entitlement to accrued benefits "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999) (emphasis added); see also Jackson v. Shinseki, 26 Vet. App 460, 465 (2014).

The Board finds no CUE in the December 2014 decision.  First, the Veteran submitted a claim for service connection for Parkinson's disease prior to his death.  In a letter to VA signed on February 21, 1996 and filed on February 22, 1996, the Veteran reported having Parkinson's disease.  The Board has liberally interpreted his pro se statement as a claim for service connection, consistent with the applicable precedent.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) (pro se claim submissions are not subject to a strict pleading standard); see also Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004) (when determining if CUE exists in an earlier decision, the Board must give a sympathetic reading to the appellant's fillings in the earlier proceeding to determine the scope of the claims).

Second, in a VA Form 21-534 that was received by VA on May 25, 2010, the appellant, who is the Veteran's surviving spouse, filed the claim that was appealed to the Board.  At the top of the first page, that form includes, in pertinent part, language to the effect that it is a claim for "Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse."  Moreover, the appellant expressly referenced the Veteran's February 21, 1996 claim.  Therefore, the Board's prior determination that the appellant's accrued benefits claim was timely and encompassed a claim for those benefits is not CUE.

Third, the Board accurately found, based on extensive service records and supporting statements of record at the time of the Veteran's death, that he was exposed to herbicides while serving at the Takhli Royal Thai Air Force Base from February 1967 to February 1968.  

Fourth, the finding that entitlement to service connection for Parkinson's disease was warranted does not contain an outcome determinative error.  The Board's December 2014 decision granted entitlement to service connection for Parkinson's disease for accrued-benefits purposes and as the cause of the Veteran's death on a presumptive basis due to herbicide exposure.  The regulation that established the presumption of service connection for Parkinson's disease associated with herbicide exposure was not effective until August 2010, after the Veteran's death.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Thus, entitlement to service connection for Parkinson's could not have been granted on a presumptive basis at the time of the Veteran's death.  However, for a decision to be revised or reversed on the basis of CUE, it must be absolutely clear that a different result would have ensued.  See 38 U.S.C.A. § 7111(e).  

In October 2009, VA announced its intention to establish presumptions of service connection, based upon herbicide exposure during the Vietnam era, for three new conditions, to include Parkinson's disease.  This was based on findings included in the National Academy of Science (NAS) Institute of Medicine committee report, Veterans and Agent Orange: Update 2008.  See Chairman's Memorandum No. 01-10-37 (Nov. 1, 2010), "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  In November 2009, the Secretary directed the Board to stay action on all claims for service connection that could not be granted under current law but may potentially be granted based on the planned new regulations.  Id.  

In March 2010, VA published a proposed rule in the Federal Register that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for the new conditions, to include Parkinson's disease, based upon herbicide exposure during the Vietnam era due to the NAS findings.  75 Fed. Reg. 14391 (Mar. 25, 2010).  All of this administrative action took place prior to the Veteran's death in April 2010 while his claim of entitlement to service connection for Parkinson's disease remained pending.  

The NAS study, VA's October 2009 announcement and the proposed regulation with associated reasoning were in the possession of VA at the time of the Veteran's death.  As such this evidence was constructively of record in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

It is clear the NAS findings regarding the positive association between Parkinson's disease and herbicide exposure should have been considered part of the Veteran's claim file on a constructive basis prior to his death and must be taken into account in the analysis of the appellant's claim for accrued benefits.  See Ralston, 13 Vet. App. at 113.  

Although the Board erroneously considered the presumptive provisions regarding herbicide exposure in its prior analysis, a claimant is not prohibited from establishing service connection on a direct basis just because a claimed disability is not included in the list of conditions for which service connection can be presumed due to herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The NAS findings regarding the positive association between Parkinson's disease and herbicide exposure were constructively part of the Veteran's claim file prior to his death.  This evidence would have been highly probative in adjudicating a claim regarding herbicide exposure and could have justified a grant of entitlement to service connection for Parkinson's disease on a direct basis, despite the fact that Parkinson's disease was not yet included in the presumptive provisions of 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(2) (indicating NAS reports must be considered in determining whether a positive association exist between a condition and herbicide exposure).  Thus, it is not absolutely clear that a different result would have ensued, but for the error of granting entitlement to service connection on a presumptive basis, and a finding of CUE on this basis is not warranted.  38 U.S.C.A. § 7111(e).  

Fifth, the Board correctly interpreted the April 2010 Certificate of Death as showing that Parkinson's disease significantly contributed to the Veteran's death.  Thus, entitlement to service connection for the cause of death was warranted, as service connection for accrued-benefits purposes could have been established based on evidence that was constructively of record at the time of the Veteran's death.  In any event there is no requirement that the evidence considered in a claim for service connection for the cause of death be of record at the time of the Veteran's death. 

Accordingly, revision or reversal of the Board's December 2014 decision on the basis of CUE is not warranted.  See 38 U.S.C.A. §§ 5109A, 7111.


ORDER

The motion to revise or reverse the Board's December 2014 decision that granted entitlement to service connection for Parkinson's disease for accrued-benefits purposes and as the cause of the Veteran's death on the basis of CUE is denied.  




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



